Weltner, Justice.
Taft Roberson shot and killed Keith Agee with a rifle. He appeals his conviction of murder and sentence to life imprisonment.1
1. Roberson challenges the sufficiency of the evidence. After reviewing the record and facts of the case, we conclude that a rational trier of fact could have found guilt beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. Roberson contends that the court’s charge to the jury impermissibly shifted the burden of proof to him in violation of Sandstrom v. Montana, 442 U. S. 510 (99 SC 2450, 61 LE2d 39) (1979). The trial *240court charged that “a presumption is a conclusion which the law draws from given facts”; that presumptions are rebuttable; and that the State must prove every element of the crime, including intent, beyond a reasonable doubt. In light of the charge as a whole, we find no error in the court’s instructions. The judgment is therefore affirmed.
Decided September 5, 1984.
Kenneth D. Kondritzer, for appellant.
Richard A. Malone, District Attorney, Donna 0. Willis, Assistant District Attorney, Michael J. Bowers, Attorney General, J. Michael Davis, for appellee.

Judgment affirmed.


All the Justices concur.


 The crime was committed on July 2, 1983. Roberson was convicted on October 4, 1983. A motion for a new trial was filed on October 26, 1983, amended April 13, 1984, and overruled on May 10, 1884. A notice of appeal was filed June 4, 1984. The transcript was filed June 5, 1984, and docketed in the Supreme Court on June 18, 1984. The case was submitted August 3, 1984.